Citation Nr: 0021789	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-09 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

The propriety of the initial 10 percent rating for post-
traumatic stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel












INTRODUCTION

The veteran had active military service from November 1968 to 
November 1970. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted the veteran entitlement to 
service connection for PTSD and assigned a 10 percent rating.  

It is noted that the veteran had been scheduled for a hearing 
before a member of the Board in September 2000.  However, in 
a July 2000 letter, the veteran wrote that he wished to 
cancel the hearing, and did not wish to appear.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

At the veteran's October 1998 VA examination, it was noted 
that he was attending the Outreach Veterans Services in 
Blackstone, was being seen by Wilbert Wilkins for group 
therapy, and was seeing Charles Koah in Petersburg for 
individual therapy.  In a March 1999 letter, Dr. Kenneth 
Brooks noted that the veteran was under his care for PTSD.  
In a March 1999 examination report, the counselor Charles 
Koah noted that the veteran had been referred by the Vet 
Center.  However, no treatment records are of record from 
either the Outreach Veterans Services or the Vet Center, the 
therapist Wilbert Wilkins, the counselor Charles Koah, or 
from Dr. Brooks.  

The United States Court of Veterans Appeals (Court) has held 
that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes the procurement of medical records to which the 
veteran has referred.  Littke v. Derwinski, 1 Vet.App. 90 
(1990).  VA's statutory duty to assist a claimant in 
developing facts pertinent to his claim encompasses searching 
records in its possession.  Jolley v. Derwinski, 1 
Vet.App. 37, 40 (1990).  Accordingly, the veteran's claim 
must be remanded so that all of the aforementioned treatment 
records can be obtained.  

The duty to assist includes a medical examination that 
considers veteran's prior medical examinations and treatment.  
Fenderson v. West, 12 Vet. App. 119 (1999), Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

When the veteran underwent his October 1998 VA examination, 
it was conducted without the benefit of the aforementioned 
treatment records.  To the degree that the VA physician might 
have rendered a different opinion had he had access to such 
records, the veteran's claim must be remanded so that the 
veteran can be afforded another VA examination for his PTSD 
after the aforementioned treatment records have been 
obtained. 

As such, the veteran's claims should be REMANDED to the RO 
for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's 
psychiatric condition that have not 
already been associated with the claims 
folder.  The RO should specifically 
obtain all treatment records from the 
Outreach Veteran Services or Vet Center 
in Blackstone; the therapist Wilbert 
Wilkins; Dr. Kenneth Brooks with the 
Tucker Psychiatric Clinic; and the 
counselor Charles Koah with the 
Progressive Rehabilitation Systems in 
Petersburg.

3.  The RO should schedule the veteran 
for a VA psychiatric examination.  The 
veteran's claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  All 
appropriate testing should be 
accomplished.  The examiner should assign 
a numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities, and should provide a 
definition of the numerical code assigned 
under that manual.  A complete rationale 
for any opinion expressed must be 
provided.  The examiner's report must 
include answers to the following 
questions:

a.  Does the veteran have a 
depressed mood?

b.  Does the veteran have anxiety?

c.  Does the veteran have 
suspiciousness?

d.  Does the veteran have panic 
attacks, and if so, how often does 
he have them?

e.  Does the veteran have chronic 
sleep impairment?

f.  Does the veteran have mild 
memory loss, such as forgetting 
names, directions, or recent events?

g.  Does the veteran have a 
flattened affect?

h.  Does the veteran have 
circumstantial, circumlocutory, or 
stereotyped speech?

i.  Does the veteran have difficulty 
in understanding complex commands?

j.  Does the veteran have impairment 
of short-and long-term memory (e.g., 
retention of only highly learned 
material, forgetting to complete 
tasks)?

k.  Does the veteran have impaired 
judgment?

l.  Does the veteran have impaired 
abstract thinking?

m.  Does the veteran have 
disturbances of motivation and mood?

n.  Does the veteran have difficulty 
in establishing and maintaining 
effective work and social 
relationships?

j.  Has the veteran taken time off 
from work due to his PTSD, and if 
so, how much?

k.  Does the veteran have suicidal 
ideation? 

l.  Does the veteran have 
obsessional rituals which interfere 
with routine activities?

m.  Is the veteran's speech 
intermittently illogical, obscure, 
or irrelevant?

n.  Does the veteran have near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately, and 
effectively?

o.  Does the veteran have impaired 
impulse control (such as unprovoked 
irritability with periods of 
violence)?

p.  Does the veteran have spatial 
disorientation?

q.  Does the veteran neglect his 
personal appearance and hygiene?

r.  Does the veteran have difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting)?

s.  Does the veteran have an 
inability to establish and maintain 
effective relationships?

t.  Does the veteran have gross 
impairment in thought processes or 
communication?

u.  Does the veteran have persistent 
delusions or hallucinations?

v.  Does the veteran have grossly 
inappropriate behavior?

w.  Is the veteran in persistent 
danger of hurting himself or others?

x.  Does the veteran have an 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene)?

y.  Is the veteran disoriented to 
time or place?

z.  Does the veteran have memory 
loss for names of close relatives, 
his own occupation, or own name?

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  The RO should adjudicate the 
veteran's claim challenging the propriety 
of the initial 10 percent rating for 
PTSD.  In the event that the claim is not 
resolved to the satisfaction of the 
veteran, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals


 



